            Case 1:19-cr-10081-IT Document 194 Filed 06/26/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                Plaintiff,                    )       Criminal No. 19-10081-IT
                                              )
       v.                                     )
                                              )
ALI KHOSROSHAHIN,                             )
               Defendant.                     )

                         UNITED STATES= BILL OF PARTICULARS
                             FOR FORFEITURE OF ASSETS

       The United States of America, by and through its attorney, Andrew E. Lelling, United

States Attorney for the District of Massachusetts, hereby files the following Bill of Particulars

for Forfeiture of Assets.

       Pursuant to, and without limiting in any manner the Forfeiture Allegations of the

Indictment, the United States hereby gives notice that, pursuant to 18 U.S.C. § 1963(a), upon

conviction of the Defendant, the United States intends to seek forfeiture of, without limitation,

the following:

                 a. $4,664.23 in funds from Schools First Federal Credit Union account number
                    ******5612 held in the name of Ali Khosroshahin.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                              By:     /s/ Carol E. Head
                                                      CAROL E. HEAD, B.B.O. No. 652170
                                                      ERIC ROSEN
                                                      Assistant United States Attorneys
                                                      U.S. Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3100
Dated: June 26, 2019                                  Carol.Head@usdoj.gov
           Case 1:19-cr-10081-IT Document 194 Filed 06/26/19 Page 2 of 2



                                       Certificate of Service

       I hereby certify that the United States’ Bill of Particulars, filed through the Electronic
Case Filing system, will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing.

                                                      /s/ Carol E. Head
                                                      CAROL E. HEAD
Dated: June 26, 2019                                  Assistant United States Attorney




                                                  2
